Citation Nr: 0607029	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  03-02 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William F. Buckley, Jr., Associate Counsel





INTRODUCTION

The veteran had active service from May 1958 to April 1961 
and from June 1961 to June 1967, with subsequent periods of 
service with the Army National Guard of Tennessee from 
September 1985 to March 1997.

The case comes before the Board of Veterans' Appeals (Board) 
from a March 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In a January 2004 Board decision and remand, the 
veteran's claim for entitlement to service connection for a 
cardiovascular disorder was remanded for additionally 
development.  The case has been returned to the Board for 
further appellate consideration.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue of 
service connection for a cardiovascular disorder.

2.  The competent medical evidence of record does not show 
that the veteran's cardiovascular disorder is related to or 
was incurred in service, or was manifested within one year of 
service.


CONCLUSION OF LAW

A cardiovascular disorder was not incurred in or aggravated 
by the veteran's service, and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).

With regard to the RO's compliance with the January 2004 
Board remand instructions, the Board notes that pursuant to 
the Board remand, the RO was instructed to, and did in an 
January 2004 letter, ask the appellant to provide a list of 
the names and addresses of all doctors and medical care 
facilities that treated him for a cardiovascular disorder.  
The RO attempted to verify the veteran's periods of service 
of active duty for training (ACDUTRA) and inactive duty for 
training (INACDUTRA).  The RO attempted to obtain all service 
department and personnel records available for the veteran 
through the National Personnel Records Center (NPRC).  The 
veteran was scheduled for a VA cardiology examination that 
was conducted in November 2004.   

In letters dated in March 2001, January 2003 and January 
2004, the RO met the notification requirements of the VCAA.  
In April 2005, the RO also readjudicated the issue on appeal 
and issued a supplemental statement of the case (SSOC).  
Given the foregoing, the Board finds that the RO has 
substantially complied with the Board's January 2004 request 
for further development.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).

After examining the record, the Board is satisfied that all 
relevant facts have been properly developed, to the extent 
possible, and no further notice or assistance to the veteran 
is required to comply with the VCAA with regard to his claim.  
Service medical records, VA examination reports, and lay 
statements have been associated with the record.  The VA 
satisfied its duty to notify by means of VCAA letters dated 
March 2001, January 2003 and January 2004, and an April 2005 
SSOC.  Specifically, the appellant was advised by VA of the 
information required to substantiate the claim on appeal, 
what evidence VA had obtained, and of his and VA's respective 
duties for obtaining evidence.  

Here, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  Mayfield, 19 Vet. App. at 
123-29 (2005).  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Analysis

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic diseases to a 
compensable degree within one year from separation from 
service, such diseases may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Furthermore, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection. 38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. § 3.303(b) are applicable where evidence, 
regardless of its date, shows that the appellant had a 
chronic condition in service, or during an applicable 
presumption period, and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the case law of the United States Court of 
Appeals for Veterans Claims (Court), lay observation is 
competent.

In the context of reserve component service, the term "active 
military, naval or air service" includes any period of active 
duty for training in which the individual was disabled from a 
disease or injury and any period of inactive duty training 
during which the individual was disabled from an injury, if 
that injury was incurred or aggravated in the line of duty. 
38 U.S.C.A. § 101(24).  Active duty for training (ACDUTRA) is 
defined as full-time duty in the Armed Forces performed by 
Reserves for training purposes. 38 U.S.C.A. § 101(22).  
Inactive duty for training (INACDUTRA) is defined as other 
than full-time duty performed by the Reserves. 38 U.S.C.A. § 
101(23) (West 2002).

The law requires that in order for service connection to be 
granted, there must be a current disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).

During the veteran's separation examination from service in 
May 1967, he complained of occasional pain in his chest.  
There was no other record in the veteran's service medical 
records that showed either that the veteran had pain in his 
chest or was treated for a cardiovascular disorder. 

In October 1992, the veteran was admitted to the VA Medical 
Center in Nashville, Tennessee, for vascular surgery.  The 
veteran complained of numbness and tingling in all four 
extremities.  The veteran underwent an arch and four vessel 
arteriogram.  An arch aortogram showed widely patent carotid 
bifurcation.  There was severe stenosis in the proximal 
innominate artery and moderate stenosis in the proximal left 
common carotid.  Selective carotid injections were not 
attempted due to the severe stenosis proximal innominate 
artery.  There were no respiratory symptoms noted.  The 
veteran took an exercise treadmill test and his heart rate 
went from 64 to 162.  The veteran had chest pressure at five 
minutes and forty-five seconds, however, the 
electrocardiogram remained normal.  The veteran underwent 
carotid Doppler studies which showed no significant carotid 
disease.

In November 1992 the veteran was admitted to the VA Medical 
Center and underwent an innominate artery bypass without 
complication.  The veteran had complained of numbness in his 
right arm, pain across the chest and cramps in his legs.  He 
also complained of dizzy spells and blurred vision.  There 
was no noted history of a coronary vascular event.  

On August 30, 1996, while on INACDUTRA, the veteran was 
hooking up a low-boy trailer to a five ton tractor.  The jack 
handle popped out of position and struck him in the left 
chest area.  The veteran reported the incident on September 
3, 1996, and complained of severe chest pain.  The veteran 
was sent to the Methodist Medical Center where he was treated 
and released.  The statement of medical examination indicated 
that the veteran had bruised ribs.  There was no notation of 
cardiovascular disease.  

During a June 1998 VA stress test, conducted on a treadmill, 
the veteran exercised for a total of four minutes to a peak 
workload of 2.5 miles per hour.  The veteran's blood pressure 
rose from 145 over 86 to 201 over 84.  The veteran denied 
chest pain and the test was terminated because of calf pain.  
The veteran was diagnosed as clinically negative for 
myocardial ischemia. 

During a February 2002 VA cardio-pulmonary examination, the 
veteran complained of right flank pain.  The veteran's lungs 
were clear and the abdomen was soft with no masses.  The 
veteran's cardio-pulmonary examination was found to be within 
normal limits.

During a February 2003 VA follow-up examination, the veteran 
had an arterial Doppler study conducted which showed biphasic 
signals from the thigh and down bilaterally.  The veteran was 
diagnosed with status post right subclavian carotid 
transposition, an open anastomosis with no evidence of 
subclavian steal, and stable lower extremity claudication.

At the time of a July 2003 VA examination, the veteran was 
"very hypertensive" and was given lisinopril for his 
hypertension.

During a February 2004 VA examination, the veteran underwent 
a carotid duplex that revealed no significant stenosis and 
patent aorto-innominate bypass.  The veteran was diagnosed 
with mild stenosis of the distal internal carotid arteries 
bilaterally, with no flow limiting stenoses.  There was graft 
patency with minimal intimal medial thickening and bilateral 
anterior grade vertebral artery flow.

A July 2004 VA patient education record indicated that the 
veteran eats one meal a day and consumes five to six beers 
per day.  The veteran reported that he had started drinking 
when he was nine years old.  Also, during an August 2004 VA 
examination, the veteran reported that he had been smoking 
two packs of cigarettes per day for the last 50 years. 

Pursuant to the Board's January 2004 remand, the veteran 
underwent VA examination in November 2004.  The examiner 
noted that the veteran's history showed had no acute cardiac 
illness and no prior history of myocardial infarction, 
congestive heart failure, rheumatic heart disease, or 
valvular heart disease.  There was no prior history of 
cardiac catheterization or cardiac interventional procedures.  
Angiograms were performed of the aortic arch and the arch 
branch vessels.  Upon a cardiovascular examination, there was 
no evidence of prior echocardiogram and no assessments done 
for valvular heart disease, endocarditis, pericarditis, 
pericardial effusion, syphilitic heart disease, or 
atherosclerotic disease except for exercise treadmill stress 
test.  The examiner noted that the last treadmill stress test 
performed was in June 1998.  Upon physical examination, the 
veteran's heart rate was regular and rhythm had no 
appreciable murmurs, rubs or gallops.  There was normal S1 
and S2.  The abdomen was nontender, nondistended, and there 
was no clubbing, cyanosis, or edema.  A peripheral vascular 
examination revealed that the veteran had bilateral 
subclavian bruits, right greater than left, with left carotid 
bruit also noted.  A chest x-ray performed in October 2004 
showed that the veteran did not have acute pulmonary process.  
There was no evidence of heart failure and there was normal 
cardiac silhouette size.  The veteran was diagnosed with 
hypertension as well as peripheral vascular disease.  The 
examiner opined that the hypertension and peripheral vascular 
disease was more likely the etiology of 50 plus years of 
longstanding tobacco abuse that was prolonged and pronounced.  
He further opined that service connection was unlikely in the 
veteran for peripheral vascular disease or hypertension.  
After a thorough examination of the veteran's medical 
records, the examiner found no other cardiovascular or 
"heart disease" documented.

In the present appeal, a cardiovascular disorder has not been 
linked to the veteran's service.  The service medical records 
in the veteran's claim file do not indicate that the veteran 
suffered from a cardiovascular disorder while in service.  
The May 1967 separation examination indicates the veteran had 
occasional chest pain, but there is no notation of whether 
the veteran had a cardiovascular disorder.  The Board has 
reviewed all of the veteran's service medical records, 
including those supplied when the veteran was in the Army 
National Guard of Tennessee.  The service medical records are 
in fact completely negative for any diagnosis of a 
cardiovascular disorder.  

No additional relevant medical evidence has been identified 
by the veteran, or is contained within the claims file.

Following a longitudinal review of the entire claims folder, 
the Board finds that the preponderance of the evidence is 
against the appellant's service connection claim for a 
cardiovascular disorder.  As noted above, the veteran's 
entire active duty records are completely negative for any 
treatment or diagnosis of a cardiovascular disorder.  While 
the VA medical records do mention treatment and diagnosis for 
peripheral vascular disease, in the November 2004 VA 
examiner's opinion, the peripheral vascular disease is more 
likely due to the veteran's tobacco abuse and other factors.  
The examiner further stated that there was no heart disease 
documented by examination or review of medical records.

The Board finds the November 2004 VA examiner's opinion to be 
persuasive.  After a thorough review of the service and post-
service medical records as well as an examination, the VA 
examiner found that, after a review of the veteran's claims 
file and medical folder, as well as a discussion with the 
veteran, the peripheral vascular disease is more likely due 
to the veteran's tobacco abuse and other factors, not his 
active duty service or his INACDUTRA and ACDUTRA.

The only other evidence the veteran has submitted that 
supports his service-connection claim are his own lay 
statements.  His statements as to his belief that he has a 
cardiovascular disorder that is related to his INACDUTRA 
service are not competent evidence with regard to the nexus 
issue.  See Heuer v. Brown, 7 Vet. App. at 384.  The veteran, 
as a layperson, with no apparent medical expertise or 
training, is not competent to comment on the presence or 
etiology of a medical disorder.  Rather, medical evidence is 
needed to that effect.  See Lathan v. Brown, 7 Vet. App. 359, 
365 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Thus, his statements do not establish the required 
evidence needed, and the service-connection claim must be 
denied.

Inasmuch as the preponderance of the evidence is against the 
appellant's claim, the claim of service connection for a 
cardiovascular disorder is denied on direct and presumptive 
bases.  The application of the reasonable doubt doctrine is, 
therefore, not warranted in this case.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v Derwinski, 1 Vet. App. 
49, 55 (1990).




ORDER

Service connection for a cardiovascular disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


